HOOD, Judge.
This is an action for divorce instituted by David Leger against Mrs. Ella Bourque Leger. It was consolidated for trial and appeal with a companion suit instituted by Mrs. Leger against her husband, David Leger. Plaintiff in the instant suit, David Leger, appeals from a judgment rendered on March 17, 1975, transferring the custody of the two minor children of the parties to the mother. We are rendering judg*790ment in both cases on this date. See Bourque v. Leger, La.App., 322 So.2d 784.
For the reasons which we assigned in the companion case, Bourque v. Leger, supra, the judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to plaintiff-appellant, David Leger.
Affirmed.